Title: To James Madison from Edmond Kelly, [ca. 12 November] 1818
From: Kelly, Edmond
To: Madison, James


Sir
[ca. 12 November 1818]
I hope you are perswaded that my letters to you were dictated by a profound respect for your character patriotism & virtues and that any further appology for this or my former letters is unnecessary.

I perceive the Courier Chides Genl Jackson severely for a doughty […] rather (if understood) for a doughtfull conduct—but supposing the capture of the spanish forts intended to Irritate & provoke a coalition the Act as it respects America was meritorious Justifiable and necessary—for it appeared by evidence on the court Martial that the spanish authorities had provided the Indians with Ammunition & Necessaries to murder & Massacre American Citizens and had promoted & Encouragd their Murdrous Warfare & purposed to protect them & the english Vagabond enthusiastic Incendiaries in case of Defeat & that the Savages after defeat actually took refuge under the spanish forts—therefore the Capture of these Forts & the removal & expulsion of their Garrisons was a Just & necessary act Indispensibly Necessary towards protecting amn Citizens settled on the florida frontier for otherwise the Savages wd return on the retreat of the American Troops reprovided with Amunition & their Murderous war Implements and destroy the American Citizens—thus it is evident that not the defeat of the savages but the Capture of the spanish Forts & the removal of their Garrisons was the only Act that could protect American Citizens & that it was therefore Just and necessary and Yet Mr Monroe feigns to forget that the spanish Govt committed these Acts of unequivocal & decided hostility against America and tho it is his special duty to protect american Citizens he resolves to deliver up the Captured Forts to the hostile spaniards in the first place to give the Savages an oppy to recommence their murders and in the next place to give the spaniards (for it is notorious that the british Govt demanded Florida & prevented its being ceded to Ama) an oppy to transferr and give possession of Florida to Britain he Knows the Obligations the spanish Govt is under to the british Govt he knows the poverty of the spanish Govt—that Florida will fall to Britain if restored & he cares not what calamities may befall Ama. provided he becomes my Lord Premier at the head of the british american Colonial Parlement Composed of federal Orangemen titled Viscounts Earls Marquesses Dukes &ca. &ca.
But it may be sayed the evidence on the Florida court martial did not satisfy Mr Monroe of the hostility of the spanish Authorities or he may have forgot it like the attacks on Amn Vessels in the Gulf of Mexico but surely if it did not satisfy him that the reports of the Comg Officers were not to be relied on he ought to have directed a more special Inquiry which would have both satisfied & convinced him of spanish Hostility that the Savages were & are Yet in Arms seeking Vengeance & Committing Excesses & murders therefore to deliver up the Captured forts to the hostile Spaniards wd be to withdraw All protection from American Citizens & traitorously reexpose them to the savage scalping Knife which as Executive officer of the American Govt it is as Criminal in him to do as it would be in a parent to expose his Children to the same Savages. If then it is evident that the spanish Govt has committed acts of hostility against America & that the transferr of Florida to England is in Contemplation Mr Monroe by Delivering up the captured Forts Violates his Duty betrays his trust & his countrys Interest & gives England and oppy to possess & Occupy Florida which is the greatest Calamity that could befall America & wch Independently of spanish hostility the act of Congress passed during your presidency Authorises him to prevent. It has been asserted in the federal Orange prints that America has no right to meddle with Florida—while spain Continued a peaceable & friendly neighbour her possessions were respected but when she became hostile Imprisoned Amn Citizens & sanctioned & promoted the seminole war she provoked defence retaliation & security On the part of America which security is the Occupation of Florida but Spain has now lost the Issues of the mines and the Taxes of south America which alone enabled her to support Fleets and Armies—her Govt is not only unable to send out a Regt but in a state of distress & apprehension of a change that makes any Attempt at warfare Impossible & could not dispossess Aury or any adventurer or Pirate possg Florida without british Aid which spain wd resort to—unable to retain Florida the spanish Gt will transferr it to the british—the Veto of the british Minister has already Kept it from America & the b Ministers demand for it is public and notorious—how then Can the Amn Govt without Violating its duties & risking the events and Calamities of war the Hazard of Independence &ca. permitt its Occupation by Britain if it is unjust in a foreign power to Conquer & Enslave it is Just to maintain Freedom therefore Justice is with america which Cannot permitt the despotic destroyers of Freedom & human happyness the britons to occupy & possess this most Important & Vulnerable part of her Sea coast & Continent. Neither could it be restored to spain without restitution of Captured & lost property Indemnity & security all or any of which spain is unable to give the Only question then is as to the Compensation to be made to spain Or the amt of the sum she ought to receive which Might be settled by Commissioners.
England now feigns to favor the South American patriots from a hope that they will take her Manufactures which is probable by this means she will draw to herself a greater proportion of their wealth than she obtd from spain. Enriched by this encrease & Extension of her Commerce and the ruin of Bonaparte (for while he ruled France & was hostile to England America had nothing to fear from England) and the tranquility of France and of Europe she will be more formidable to America than ever & if Florida falls into her hands she will establish Royal Arsenals Dockyards &ca. there & at the Bermudas and station Fleets there that will Capture any Vessels to or from Orleans &c attempting the Streights—she has by an Insidious Boon attached to her all the West India blacks—the Mass of the Indians are equally so—the Federal Orangemen are sworn to England & south state sea coast Negroes are attached to England how then can this most Vulnerable part of America Florida be given up—the safety of America forbids it—et utilitas prope mater Justi et equi in short Florida reminds me of what I seen take place in Europe the Owner of a large double house rented it out to lodgers Among them was a Gambler who Kept late & bad hours & for whom the doors were Kept Open. An attempt to rob the house & murder the Inhabitants obliged the Owner to expell the Gambler & Close his Doors & thus was the safety of the Inmates preserved. I sayed England attached the west India & all other blacks to her by an Insidious Boon the west India planters after the french Revolution wished for Independence & to export their produce Independently to the European Continent the Minister became Embarrassed. A blunder of Mr Foxs a violent hunter for popularity relieved him Mr Fox proposed in the H Of Cs to free the blacks the Minister permitted it to pass the planters were Impoverished the blacks are free paid for their Labor & so enthusiastically attached to England they would murder the planters if required—the british Govt feigns to promote their settlemts in Africa but their morals which are Incurably bad their good & their Improvement there is as little Attended to as that of any other set of Vagabonds in the world and would it not be better to send such of the south state sea Coast blacks as are not wanted to Louisiana & give Encouragemt to Cultivate the sugar Cane which would in time become a staple an article of extensive demand & a benefit to America. Depend on it the new England Divines who went to England about providing a Country for the blacks are deservedly laughed at by the british Ministry & Ascendancy who a⟨re⟩ glad to see American planters Impoverished by the loss of their Labour⟨ers?⟩ to make the blacks usefull where they cannot be hurtfull in Louisiana Cultivating the Sugar Cane & beyond the Frontier is in my Opinion more usefull than transporting them to Africa the Importance of the sugar plantations it is unnecessary to dwell on.
As to Domestic Manufactures their Establishment alone can preserve the Country from the increase of british Influence every Individl in trade from the Importer to the retailer & pedlar is such a friend to England that nothing but Domestic Manufactures can nationalise them the Impoverished Lands of Virginia wd raise the finest Merinoes to supply the Woollen Manufactories Richmond Petersburg & the other Inland Towns wd Enrich themselves by it & be protected by Congress & as to the cotton Manufys any Inland Towns Encouraged to carry them on as in England wd benefit all America—the [illegible] is so plenty & of such a superior quality that if well Manufactured it wd put down any attempt at Competition. These matters merit so much the attention of Congress not more for their domestic necessity & utility than for their tendency to destroy british Influence I beg leave to submitt them to your notice.
Genl Jackson & the nashville Orangemen have been all this summer assiduous and active in ordering poisoned Sugars her⟨e⟩ they have Cut of[f] Many good Citizens but not one Orangeman this I understand is to bring the people under subjection to the british party they did so at Nashville 3 years back poisoned hundreds of the best Citizens & unfortunately there is no law to Authorise a person Injured from summoning Physicians before a Magistrate to examine & report its deleterious qualities & then fine the Vender—so it is the Orangemen are Indefatigable & nothing but secret service money liberally applied will enable Congress to ascertain their Numbers & subserviency to british orders. Most respectfy
E Kelly
